Order so denominated, entered June 23, 1965, granting claimant-respondent’s motion for leave to sue the Motor Vehicle Accident Indemnification Corporation (MVAIC), pursuant to section 618 of the Insurance Law, unanimously reversed on the law, with $30 costs and disbursements to appellant MVAIC, and the motion is denied. Claimant was not a “qualified person” within the meaning of section 618, inasmuch as he fell into the mutually exclusive category of an “insured”, as elsewhere defined in the Insurance Law (Insurance Law, § 601, subds. b, i). Any rights claimant, as an “insured”, may have to proceed against MVAIC are derived from statutory provisions other than section 618 and from the standard New York Automobile Indemnification Endorsement (e.g., Matwijko v. Zoladz Lbr., 16 A D 2d 1024; Matter of Balletti v. Motor Vehicle Acc. Ind. Corp., 16 A D 2d 814). Nor does the fact that an exclusion found in the standard New York Automobile Indemnification Endorsement, based on claimant’s eligibility for workmen’s compensation coverage, negate the fact that he is an “ insured ” as defined, notwithstanding it may bar claimant from proceeding against MVAIC. An exclusion, in insurance parlance, serves the purpose of taking out persons or events otherwise included within the defined scope of coverage. Moreover, a contrary construction would frustrate the statutory purpose underlying the creation of MVAIC, which was designed to compensate injured persons who were otherwise without any recourse to any compensatory fund.
Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.